EXHIBIT 10.5
 

 
FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT  (this “Amendment”) is
made and entered into on the 18th day of February, 2010, by and between North
American Galvanizing & Coatings, Inc., a Delaware corporation (“Employer”), and
Ronald J. Evans (“Employee”).


RECITALS:


A.           On April 1, 2007, Employer and Employee entered into that certain
Executive Employment Agreement whereby Employer employed Employee as Chief
Executive Officer and President of Employer (the “Employment Agreement”);


B.           Employer and Employee wish to amend Section 1.1 of the Employment
Agreement and extend the Term of the Employment Agreement for one (1) year or
until March 31,  2011;


C.           Employer and Employee wish to amend Section 2.4 of the Employment
Agreement to incorporate the Company’s 2009 Stock  Plan;


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:


1.           Recitals.  The recitals set forth hereinabove are hereby
incorporated herein by this reference with the same force and effect as if fully
hereinafter set forth.


2.           Amendments to the Employment Agreement.  The Employment Agreement
is hereby amended as follows:


(a)           By deleting Section  1.1 in its entirety and replacing it with the
following:


“1.1.           Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, beginning as of the Effective Date and continuing for four
(4) years or until March 31, 2011 (the "Term"), subject to the terms and
conditions of this Employment Agreement.“
 
(b)           By amending Section 2.4. as follows:


Change  “2004 Incentive Stock Plan” to “2009 Incentive Stock  Plan”.


3.           Effect of Amendment.  Except as specifically amended hereby, the
Employment Agreement shall continue in full force and effect.
 
1

--------------------------------------------------------------------------------

 


4.           Counterparts.  This Amendment may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or same counterpart.  Each party shall become bound by this Amendment
immediately upon affixing its signature hereto, independently of the signature
of any other party.


IN WITNESS WHEREOF, Employer and Employee have executed this Amendment the day
and year first above written.
 
 

 
EMPLOYER:
               
NORTH AMERICAN GALVANIZING & COATINGS, INC.
         
 
By:
/s/ Linwood J. Bundy       Linwood J. Bundy        Chairman Compensation
Committee            
By:
/s/ Joseph J. Morrow       Joseph J. Morrow        Chairman of Board of
Directors                     
EMPLOYEE:
            /s/ Ronald J. Evans      Ronald J. Evans           


 
 
2

--------------------------------------------------------------------------------

 